DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An after-final response was filed in this application on 11/03/2021 after the non-final rejection of 08/05/2021. Claims 1, 10, 17 have been amended, claims 21-23 have been added while claims 6, 11 and 19 have been cancelled in this response by the Applicants. Thus, claims 1-5, 7-10, 12-18, and 20-23 are currently pending in this application and are examined below.

Response to amendments and arguments

2.	The Applicants have acknowledged the allowable subject matter indicated in the last office action and have accordingly rewritten independent claims 1, 10 and 17 to include the subject matter of claims 6, 11 and 19 respectively. The Applicant’s arguments are therefore persuasive in conjunction with these amendments submitted in this latest response and an updated search. Instant claims 1-5, 7-10, 12-18, and 20-23 are therefore in condition for allowance. 



                        Allowable Subject Matter

3.	Claims 1-5, 7-10, 12-18, and 20-23 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method of facilitating electronic communication with one or more participants that may be hearing or speech impaired and/or that may be in an environment that may make it difficult to hear and/or to be understood. 

Most pertinent prior art:

Michaud (U.S. Patent Application Publication # 2013/0294595 A1) in para 45, discloses a text-only participant. Para 44, discloses a voice-only participant. Para 59 and figure 9, disclose a WYT component which can create voice from incoming text. Para 62, teaches that these text contributions converted to voice can be mixed with the participant 108 voice contributions in a voice-embedded-text element 332 and supplied to participants 108 who request it as voice with embedded text 308.

Gao (U.S. Patent Application Publication # 2020/0342862 A1) in paragraphs 7-8 and 85 along with figures 1 and 6, teaches a scenario wherein the client 

Agapi (U.S. Patent Application Publication # 2006/0287860 A1) in para 11 and figure 1, teaches a method which can include the steps of selecting a TTS output device from a plurality of available output devices. The selected output device can be associated with outputting content of an application responsive to a print command. The print command can be detected, which results in the content of the application being conveyed to the selected TTS output device. The TTS output device can be associated with at least one text-to-speech engine. 

Bedell (U.S. Patent Application Publication # 2020/0334740 A1) in paragraphs 53-57 and figures 1-2, teaches a user accessing an instance of a hybrid interface-enabled platform, which could be a web browser, a mobile application, a smart speaker, or an Internet-of-Things device. If the user provides spoken input, then the audio is streamed via connection 600 and parsed through a NLP module, and to a speech-to-text engine, which converts the speech to text. This user is then further subjected to sentiment analysis and emotion recognition, using a sentiment analysis module. Para 57, further teaches that the system retrieves a score evaluating the user's emotional state from the sentiment analysis, so that text responses can be adapted accordingly. Thus, the text output is a combination of textual information and the emotional score. The server then queries the data store 300 to retrieve a list of actions to perform based on the identified intent and the current context. This process, referred to as intent-context-action mapping, is a key element of the functionality of the system. The retrieved actions are then executed by the action execution module 460 of the back-end server 400. These actions include, without being limited to, retrieving and sending the adequate response, querying the database, querying a third-party API, and updating the context chain; these actions are stored in the system data store 300. Actions that are to be executed at the front-end device 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims. Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Deluca (U.S. Patent Application Publication # 2020/0084056 A1), Arslan (U.S. Patent Application Publication # 2017/0323643 A1), Kalukin (U.S. Patent # 10628743 B1), Gainsboro (U.S. Patent Application Publication # 2007/0071206 A1), Park (U.S. Patent Application Publication # 2021/0193110 A1), McDuff (U.S. Patent Application Publication # 2020/0279553 A1), Oleksandrovych (U.S. Patent Application Publication # 2020/0105261 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or 



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)